Citation Nr: 1029067	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1957 to January 1960.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  In September 2008, the case was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

In a statement received in January 2010 (and submitted in 
connection with the instant appeal), the Veteran indicated that 
he receives treatment for his thoracic spine disability at the 
Seattle, Washington VA Health Care System (VAHCS).  Complete VA 
treatment records were last associated with the claims file in 
March 2006, and thus do not include the Veteran's most recent 
treatment records.  As the Veteran apparently believes the recent 
VA treatment records contain pertinent information, and because 
they are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should secure for the record 
copies of the complete records of all VA 
treatment the Veteran has received for his 
thoracic spine disability, at the Seattle 
VAHCS since March 2006.

2. 	The RO should also undertake any 
other development suggested by the 
development ordered above, and then re-
adjudicate the claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

